EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 6/17/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method for preparing a positive electrode active material comprising:
(a) preparing a coating composition including a precursor of metal-phosphorous-oxynitride;
(b) forming a precursor layer on a positive electrode active material with the coating composition of (a) using a solution process; and
(c) forming a metal-phosphorous-oxynitride protective layer on the positive electrode active material by heat treating the positive electrode active material having the precursor layer formed thereon, 
wherein the precursor of metal-phosphorous-oxynitride is prepared by a reaction of a compound comprising a phosphorous-nitrogen bond with a metal salt compound,
wherein the compound comprising the phosphorous-nitrogen bond comprises at least one selected from the compounds represented by the following Chemical Formulae 1 to 3:
[Chemical Formula 1]

    PNG
    media_image1.png
    357
    392
    media_image1.png
    Greyscale

wherein each X1 is the same or different from each other and each independently is OR1, F, Cl, Br or I, wherein R1 is an alkyl group having 1 to 5 carbon atoms;
[Chemical Formula 2]

    PNG
    media_image2.png
    252
    260
    media_image2.png
    Greyscale

wherein R2 and R3 are the same or different from each other and each independently is an alkyl group having 1 to 10 carbon atoms or an aryl group having 6 to 20 carbon atoms;
[Chemical Formula 3]

    PNG
    media_image3.png
    269
    303
    media_image3.png
    Greyscale

wherein each X2 is the same or different from each other and each independently is R4, OR5, NR6R7, F, Cl, Br or I, wherein R4 to R7 are the same or different from each other, and each independently is an alkyl group having 1 to 10 carbon atoms or an aryl group having 6 to 20 carbon atoms and
n is an integer of 100 to 100,000.
Claims 2 and 3 are cancelled.

Claim 4 is amended to recite:
The method for preparing a positive electrode active material of Claim 1, wherein the metal salt compound comprises at least one metal selected from the group consisting of lithium, sodium, magnesium, calcium, zinc and aluminum.

The following is an examiner’s statement of reasons for allowance: the Terminal Disclaimer filed on 6/3/22 was approved on 6/10/22 and obviated the double patenting rejections of 3/29/22. No additional rejections were presented. However, upon further consideration, the Yi ‘238 reference was determined to reject at least claims 1 and 2. Paragraph 189 of Yi discloses the heating a LiPON precursor layer in a coating composition for an electrode and paragraph 149 establishes that such an interfacial layer would server as a protective layer. The third reaction in column 9 discloses the reaction of claim 2. Yi fails to disclose the formulas of claim 3, though, and no motivation was found in the prior art of record to include these features. Thus, they are incorporated into claim 1 and the application allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725